—Judgment, Supreme Court, New York County (Stanley Parness, J.), entered April 22, 1993, which, inter alia, granted the petition seeking *21review of the tax assessments and reduced same accordingly, unanimously affirmed, without costs.
We agree with the IAS Court that the proper assessment on the tax lots in question should be determined by the income capitalization method contended for by petitioners’ expert. It is clear that the petitioners purchased the lots in question as speculation for future development which to date has not taken place. Accordingly, to assess taxes based solely on the purchase price would be improper and would not serve the legitimate goal of equitable distribution of the tax burden and would run counter to the statutory proscription that assessments be made according to the condition and ownership of the property as it presently exists (RPTL 302 [1]; see, Matter of Addis Co. v Srogi, 79 AD2d 856, lv denied 53 NY2d 603).
Therefore, Supreme Court properly rejected the view of respondents’ expert who relied exclusively on the sales price and alleged comparable sales and instead relied on the only other proof in the record which consisted of petitioners’ expert who offered the income capitalization method based upon the present income and use of the properties in question. We have considered respondents’ remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.